- --..
                     29




L L^"
  .Y
   ..-...
    ^..
     . L.
       .
     rommlooiuorr   court @hall sylme tha 4uo~40
     to lo b p to a l8oba8-tc
                            ~88ruo6   ad   *id out
     of the 8rnrral ro~4n~oo or tbo  uuntr    ub
     la 04oo or dlugreaoAt    the oaao my go Iat-
     tl46'br lplt 40 la otbrr a4ow.-

           The woo et bmlb                 cotit V* oad, 16 a.        II. (ad)
SW, 4ltrb br pU ln par lotto?, ha I 6o th4t 4 arunty IO llablo
for da8a@O to laati by b4Ok146 mp lutfaeo wrt4r4 in t&4 lo a -
ltr o o tlo0r                 w4 quoterm4 tbo oourf’oOpiAiOA
            o a oeunt~ r o a d.
la 4414oaoo     a0    r4u080:

           “Wdu           tho 00118108
                                     z1w l o o tmty40 mt
     liabl0 ror doaagro groring out      the      er
                                             ~4gu~4~104
     br itO OrriOUO Or 4geAtO. This i0 tb4 rUl4
     in thio Ototo umlr o rluoh llebllltylr orutd
     br At4tuto 4ithor by rrg?orr   wordr at by loe-
     oooary lY&oatloA.    Boig.1 I* kirhlta Cwntf,
    84 Tax. 893, 19 8. 8, 662, U k. St. Itr~. 4s~
     Inubaolr 1. &ll   Count e7 Trr. a ta 8. It.
                           a rhet,   118 +ez.440,
                               m0AO~~U~O          lr   amiru
                        ate wa8 rrot an loou~. Ap#41-
    loa*@ Obdt    ir 80 ba8U Pj'OA th0 ,u&l~uOr         Or
    lgpellaat*o lfilou0 of 46-U.        El8 prtltlon
    allego    a taklaa or hia gmDwty    Sot publla a81
    8itbbpt 003ipusatlon.     xi tn raet lppolunt
    to o t l Quagod l   ~p o llo Iproyuty
                                   o ’o     ru )UbliO
    u44, 1t root46 Oadsr the lbrolote          to   am-atbtr
    pmo4te plr tborolor. VAaO? lUtUtOr7        p ?0~i-
    llono grujarty PIJ bo tekm or d0ms&        by 0Ou0-
    ~100 ror put110u44 In lrt4Ulrhl~        aad dntoln-
    a     pub110 road8 and the aothorfty tbor glvon
    4abnoro    thr m*kfAg of Cltcboa 44d draiA0 and
    th4 buildlag    Of OQb4AksOAt4.  xt fr thheworo
    true,   ar contodd    by 43poll40, that, theA tP.14
    authority        I4    proprrly   4~4mlo46,    o    routy   luy
    b4 ~460 ll0:~10 fcr da!m(;eo ther4br Oau8od    to
    prlrsk property.    Ttilo moald E4 l e404   lo  whieb
    U4blllt~  10 4rgr444i;l iapOO4d UWJI the OOUDtY.
    Art1010 67SO (MS8) (4946) 8. 8. 19%         Wimo-
    barra t. 6411 county,   97 T41. 04, 74 8. f. 430.
    m4 lit4a 4rti~14,     6760 ( m m ),lp4esrirum do -
    414r401  'XboAoVOr it 14 A~OO~AATY t0 d?4iA tb4
    rater from any publlo r-444, tho OTUSOOP  lJml1
    out a ditch r0r tbet plr;!Ooo, b4vlAg dA4 r4434rd
Bonorablr ~hhrlro                   L    644fpn.      -0          S




       so     the
                natural rtrr       now, sod *it21 a0 llttir
       iAjUE7 10 pooolbAr to th4 lbj.OeAt 1404orn4r~
       PIWidUi,     that     iA Met 0aOOO thr 00Ed0010A4~0'
       0OPrt 8blll 08U84 th4 4-40            to 0-h Dl-.d$O$
       to bo looooO04 lA6 paid oat of tho          8snorrl
       NIN~O      Or tb0 eOtUkt , and lo earn4 4r ai00gr40-
       muit  botwem      the   ON  i8010n~0'   OOu?t and ouoh
       -aor, the l4A0 elf bo 8OttlOd          by lult 40 ;A
       other         eu40.~


              ?A hl0 PiAt     COWAt 1. @OiAOO (%x.
       Clr. Ape.) 168 8. If. 891, i t was IroN that this
       sta tute lr9;?4rolyAad 0 0Ntr      lkblo for
       64~0540 t0 4djae4nt 144d~0w       r0r tb   0~0~.
       ri4W Or iAAa0 iAO;dOAt t0 th0 OOMb?UOtIOA aA
       ~l~to~uo     or its roUrry8.     Ia that  0~0, am
       In this, thr m4i( vao 00 lOmOtrurt4d     40 to
       oauoo  tbo ?tUrAOO uutor to loomAlOt0 srd bock
       UpOA am6 mar tbo plbi8t%rtsrlad md autray
       hi4 6mrl4&   or4ph    TEo ooa~tr  was he14 llablo
       w&r           w14    rtatuta         just   q uo ted,
                                                          ld                  tha    6up r 4 m0
       court         t~rwoe         4    wit      or orrot.            84O,     llo o ,
       Bouthorn wuetf Co. T* MoOulrr (Tax. Clr. App.)
       L76 a. m. 8481 Fhrlio Cemat7 t* hrkrt,  Ub
       ‘hs.     us,         US      Sa I.      &8Bt       toaoa       Cmaty         ?a loon,
       ,(Tor. Cl*. ADD.) & I* m. (84) 889 (uit                                        ntru.0."

                It     lo     our       4pltiu1    thut       pou       flrmt        Qu4rtlon    should     bo
asmrrl         $a     th4     lriirrtl+o.
            It lr 4ur oplBio4 la 4mN4r                                  k      mur     444oau    qu48t~oa
tbt    paymrnt r0r OrrOb dMO840 Bhm14                                  be-40          r-2 trio @4anor41
ba     0r th4 004Aty.

             R4 WlOhto oxpr4oo o url~~rOOiAtiOA fo ry o ur
                                                         olto-
tiOA   Or p 4 r tiXIO
                    lIth
                      At Cr iti4in8nur 1 4 ttOr .